t c memo united_states tax_court gavin polone petitioner v commissioner of internal revenue respondent docket no filed date p was a high-profile successful hollywood talent agent p represented numerous hollywood stars until p worked for a major hollywood talent agency u on date u fired p u leaked p’s termination to the media the press coverage of p’s termination was extensive and defamatory to p p immediately hired attorneys to represent him against u p’s attorneys prepared a complaint alleging among other things defamation and breach of contract p and u engaged in settlement negotiations that were extremely hostile adversarial and acrimonious p and u quickly settled p’s claims u agreed to pay dollar_figure million to settle the defamation claim and dollar_figure million plus back-end payments to settle the breach of contract claim p was paid the dollar_figure million in four installments of dollar_figure million in date date date and date even though there was a quick settlement and a public apology by u p’s career as a talent agent was ended by his termination and the negative publicity subsequently p became a talent manager and producer p after consultation with tax professionals did not include the date date or date payments in income on his tax returns for and p initially included the date payment in income but later filed an amended_return seeking a refund of taxes associated with this payment p’s returns contained detailed statements disclosing p’s reasons for excluding the payments from income r audited p’s and returns during the audit p’s attorney delayed several times in responding to r p did not provide certain documents requested by r p refused to be interviewed by r r denied p’s claim_for_refund and determined that none of the dollar_figure million paid to settle the defamation claim was excludable from income and p was liable for a penalty pursuant to sec_6662 i r c for all years held p did not cooperate with r accordingly p bears the burden_of_proof sec_7491 i r c rule a held further pursuant to sec_104 i r c before its amendment by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 the date payment is excludable from income for held further pursuant to sec_104 i r c as amended by the sbjpa p is not entitled to an overpayment for and the date payment and the date payment are not excludable from income held further p is not liable for the penalty pursuant to sec_6662 i r c for and edwin l norris jonathan m brenner and ethan d millar for petitioner steven m roth mark a weiner and leslie b van der wal for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties on petitioner’s federal_income_tax penalty deficiency sec_6662 year dollar_figure big_number big_number dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are which party bears the burden_of_proof whether four dollar_figure million payments petitioner received from united talent agency inc uta in date date date and date are excludable from petitioner’s gross_income pursuant to sec_104 and whether petitioner is liable for the accuracy-related_penalty for and findings of fact1 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in beverly hills california talent agencies and talent agents talent agencies are regulated businesses in the state of california they procure employment and negotiate deals for their clients for these services talent agencies receive a maximum commission of percent this industry is a very competitive business--every day someone tries to steal someone else’s clients to be a successful talent agent requires an aggressive personality petitioner’s career as a talent agent after graduating from the university of california at berkeley with a bachelor’s degree in film petitioner became a talent agent petitioner signed and represented many young writers for television shows that became hits petitioner primarily represented clients who were in the television industry however he also represented clients in the feature we make our findings_of_fact on the basis of the credible_evidence we note that some of the witnesses were credible with regard to only certain portions of their testimony the animosity between petitioner and uta rendered some testimony not credible additionally some testimony was conclusory and or questionable in certain material respects film industry his clients were directors writers producers and actors some of petitioner’s clients who numbered over included maria conchita alonso larry david creator of seinfeld david foley gregory hines david koepp whose credits include jurassic park carlito’s way and mission impossible norm macdonald conan o’brien bronson pinchot john singleton and several writers from the simpsons and seinfeld martin bauer and peter benedek owned the bauer benedek agency bba bba was a talent agency in the summer of after working at international creative management icm one of the three largest hollywood talent agencies for years petitioner left icm and began working at bba petitioner had offers to work for other agencies but chose bba bba primarily had feature film clients petitioner went to bba to build its television business petitioner’s initial salary at bba was dollar_figure in bba increased his salary to dollar_figure in leading artists agency laa primarily a television talent agency merged with bba to become uta jame sec_2 messrs bauer and benedek were also attorneys during the years in issue the three largest talent agencies in hollywood in alphabetical order were the creative artists agency caa international creative management icm and the william morris agency william morris berkus a founding partner in laa is a talent agent at uta and the chairman of uta mr berkus an attorney has been in the entertainment industry for over years from through with the exception of a short_period in mr bauer was the president of uta from sometime in through he was a cochairman of uta during date however mr bauer was not on good terms with the other people involved in the management of uta from its inception until date petitioner worked as a talent agent for uta petitioner’s initial salary at uta was dollar_figure since its inception uta has grown in the number of its employees and the amount of revenue it has generated in uta was the fourth most prestigious talent agency in hollywood during and or uta packaged seven shows including cybil married with children the drew carey show and mad about you during uta represented high-profile stars including sandra bullock jim carey lawrence kasdan martin lawrence john singleton jean-claude van damme and the coen brothers during his employment at uta petitioner became the de_facto leader of the television department--the largest earning mr bauer is no longer associated and has an adversarial relationship with uta as of the time of trial he was a talent manager department at uta by petitioner was the number one or number two revenue generator at uta petitioner worked extremely hard he worked long hours days a week during the first years of his career he took a total of only weeks’ vacation petitioner fought aggressively for his clients petitioner was extremely successful in representing his clients on date petitioner and uta entered into an employment contract employment agreement the employment agreement provided petitioner with base compensation of dollar_figure per year with a 10-percent annual increase and a discretionary bonus the employment agreement had a term of years the employment agreement provided that uta could terminate petitioner at any time for cause the employment agreement defined cause as a conviction for any felony that was materially injurious to uta any breach by petitioner of any of the material terms or covenants of the employment agreement or any fraudulent illegal or immoral activity by petitioner that materially and adversely affected uta or uta’s reputation pursuant to the employment agreement if uta terminated petitioner for cause uta had no further liability to petitioner except for compensation accrued to the date of termination the employment agreement also provided that uta was not required to use petitioner’s services and had the unilateral right to terminate his employment without cause in that event uta would be required to pay petitioner his base salary petitioner would not be required to mitigate damages and petitioner’s income from other employment would not reduce the amount owed to him by uta in order to terminate petitioner without cause the elected directors of uta would have to approve the termination unanimously after its execution the employment agreement was amended several times for various reasons including to increase petitioner’s base salary wendy casselith’s accusation of sexual harassment wendy casselith was employed by uta as petitioner’s assistant around date ms casselith accused petitioner of verbally abusing and sexually harassing her she hired an attorney to pursue claims against uta uta resolved ms casselith’s claims by paying ms casselith petitioner remains at uta as of date petitioner’s base salary at uta was dollar_figure million per year on date uta and petitioner amended the employment agreement date amendment to extend its term until date and to increase petitioner’s base salary to dollar_figure million per year the date amendment also provided that petitioner exchanged his interest in the uta termination of employment plan for percent of the commissions received by uta from package fees or profits or advances on profits from petitioner’s clients’ projects which were booked or being negotiated by uta while petitioner was at uta or were payable under the terms of agency agreements signed by petitioner’s clients while he was at uta and all revenue not just package fees and profits on conan o’brien’s deal for late night with conan o’brien altogether the back-end payments additionally petitioner agreed that his bonus would be at uta’s discretion and would be based upon his performance his attitude and the performance of uta except as expressly modified therein the terms of the employment agreement remained in effect petitioner’s relationship with uta petitioner’s interaction with uta’s management committee partners agents assistants and employees often was confrontational petitioner was tough on and demanding of other agents and assistants during his employment at uta petitioner prided himself in being brash outspoken and the date amendment provides examples including of the commissions received from larry david’s ‘seinfeld’ profits the witnesses used the words principals and partners with regard to uta interchangeably for convenience we do so as well the title partner at a talent agency does not necessarily mean that this person has an ownership_interest in the agency aggressive petitioner’s persona was eccentric physically demonstrative and intense during his employment at uta petitioner grew dissatisfied with some of uta’s practices he felt the television department employees were undercompensated compensation was not based on merit money was being wasted and uta was not run efficiently petitioner believed that personal expenses of the partners were inappropriately being claimed as business_expenses such as country club memberships that improper personal loans were being made to the partners and that there were problems with drug use petitioner repeatedly disagreed with and challenged the partners and management committee of uta with respect to the way they ran the agency and regarding compensation on at least two occasions petitioner proposed that he either withdraw or be removed as a partner events leading up to petitioner’s termination in date when he had years left on his employment contract petitioner met with uta’s principals to discuss problems petitioner had with how uta conducted its business in date the principals of uta were mr bauer mr berkus mr benedek gary cosay j j harris david schiff nick stevens jeremy zimmer and petitioner at that time uta’s board_of petitioner was not a partner when laa and bba merged directors and owners were mr bauer mr berkus mr benedek and mr cosay although mr harris and mr schiff were partners they did not have a say in the operation of uta during this period there was infighting between mr bauer and mr berkus that created an acrimonious atmosphere at uta at the date meeting uta offered to raise petitioner’s salary to dollar_figure million per year however uta wanted petitioner to commit to years with uta at this time uta was having problems making deals and re-signing junior agents petitioner felt that no one at uta wanted to address the problems petitioner had with uta petitioner stated that he would not agree to the offer he would finish his contract and then he would leave uta petitioner believed that the other partners were frightened that petitioner’s clients would leave with him nancy jones’s accusation of sexual harassment during early nancy jones was a talent agent at uta petitioner helped hire ms jones she worked with petitioner in the television department for many years although petitioner did not describe his relationship with ms jones as a romantic relationship at one point he and ms jones had a personal and sexual relationship they went on vacation together to mexico and traveled together outside the office in early petitioner talked with ms jones about her performance he felt that she was not working hard she was embarrassing clients and she had claimed to be sick when she actually took a vacation to new york city ms jones suggested that she should be let out of her contract even though she had several years left on it at this time ms jones was seeking to leave uta and join caa in or about date ms jones made accusations to mr benedek that petitioner was sexually harassing and abusing her although she did not demand monetary compensation she demanded to be released from her written employment agreement or she would make her claims public uta over mr bauer’s objection released ms jones from her contract in exchange for her releasing uta from her sexual harassment claims ms jones left uta and joined caa ms jones later stated that she never intended to file a complaint against uta petitioner’s termination on or about sunday date a meeting was held at mr zimmer’s home to discuss terminating petitioner’s employment april meeting mr benedek mr berkus mr cosay mr stevens and mr zimmer attended the april meeting mr bauer was not invited everyone attending the april meeting participated in the discussion about what to do to petitioner the april meeting lasted approximately hour and at the end of the april meeting all present agreed to terminate petitioner’s employment although it was not uta’s practice to terminate an employee on a sunday or without notice on sunday date uta terminated petitioner’s employment mr bauer was the only board member not informed of the meeting and he did not give his consent to terminate petitioner without cause mr bauer felt betrayed and treated with a lack of respect by the actions of the other partners present at the april meeting mr zimmer later told mr bauer to look at the bright side of the firing they could go after petitioner’s clients together in the end however most of petitioner’s clients left uta events following uta’s decision to terminate petitioner immediately after deciding to terminate petitioner uta contacted the media so that they would hear from uta about petitioner’s termination and not from petitioner or someone else it was not uta’s general practice to contact the media to announce the termination of an agent that same day mr stevens called petitioner at home and informed him that he was fired for cause on account of his inappropriate behavior towards ms jones it is unclear however whether mr stevens called petitioner before or after calling the news media petitioner was shaken upset and fearful about his future after learning he had been fired since petitioner knew he needed an attorney he called an old friend from high school brad berenson who was an attorney at sidley austin brown wood sidley austin in washington d c petitioner explained to mr berenson what had happened and mr berenson told petitioner that he would call sidley austin’s los angeles office and get back to petitioner mr berenson called petitioner back and gave him the name of peter i ostroff who was the head of the litigation group at sidley austin in los angeles california on date petitioner engaged sidley austin to represent him among the other individuals petitioner called on date after being informed of his termination was bill block president of icm mr block had previously expressed an interest in retaining petitioner’s services mr block said he was going to have to call petitioner back after discussing matters with his other partners at a company retreat that was being held on monday date at the four seasons in santa barbara california icm retreat late in the day on date petitioner went to uta’s offices to collect his personal effects a guard was posted at uta’s offices usually there was no guard petitioner’s electronic key no longer worked the guard asked petitioner for petitioner’s driver’s license petitioner showed the guard his license and the guard informed petitioner he was not allowed in petitioner called mr berkus in the hope that he would be allowed to enter the office and retrieve his belongings but mr berkus would not come to the phone on april and daily variety the hollywood reporter and the los angeles times published articles regarding petitioner’s termination uta’s termination of petitioner was also reported on ktla channel and knx news radio the front page of the monday date edition of daily variety had the banner headline uta zaps polone beneath the banner headline was the phrase agency cites behavior agent denies charge the article included the following statements united talent agency’s gavin polone was abruptly fired from uta sunday over what agency partners referred to as inappropriate behavior toward fellow tv agent nancy jones who resigned wednesday we have terminated his employment uta partner jim berkus told daily variety on sunday the decision was ours we called today sunday and told him we felt the way he accorded himself with colleagues and employees was inappropriate his behavior toward fellow tv agent nancy jones was of significant concern to us polone was ordered to attend a counseling session with an attorney who specialized in behavioral problems daily variety and the hollywood reporter are widely read each business_day by people in the entertainment industry the los angeles times is a newspaper of general circulation in southern california in date the daily paid circulation of these papers was as follows daily variety over big_number people the hollywood reporter over big_number people and the los angeles times over million people uta however had not hired an attorney who specialized in behavioral problems to counsel petitioner furthermore petitioner had not been ordered to seek counseling from such an attorney or other professional the monday date edition of the hollywood reporter also contained an article about petitioner’s termination the article included the following statements reached sunday a spokesman for the agency would only comment we have terminated gavin polone’s employment at united talent agency for reasons that his philosophy on inter-personal relationships and ours are antithetical sources inside the agency said the move was triggered late in the week after another employee tv agent nancy jones approached management and asked to be released from her contract because of polone’s allegedly inappropriate behavior toward her the tuesday date edition of the los angeles times reported that one allegation from uta is that polone was abusive toward nancy jones an agent there who worked under him the tuesday date edition of daily variety again reported agency partners said the cause for the firing was polone’s ‘inappropriate’ behavior toward fellow tv agent nancy jones who resigned wednesday and partner jim berkus said on sunday ‘we felt the way he accorded himself with colleagues and employees was inappropriate his behavior toward nancy jones was of significant concern to us ’ petitioner started receiving calls from journalists asking for comments petitioner believed that the statements in the articles attributed to uta were false and that uta had no cause to fire him petitioner told the journalists that none of the statements were true petitioner’s prospects with icm on monday date the icm retreat was attended by the executives of icm and approximately agents including personnel from icm’s london office jeff berg the chairman or ceo of icm was at the icm retreat the articles about petitioner that appeared in the trade publications that morning were brought to the icm retreat at the icm retreat mr berg spoke to those in attendance and referring to petitioner stated this is the poster boy for bad behavior and this kind of behavior will not be tolerated at icm mr berg had the articles about petitioner in his hand when he made these statements toni howard a senior vice president in the motion picture department of icm attended the icm retreat when ms howard learned that icm was in discussions to hire petitioner she opposed hiring petitioner she spoke to six executives at icm and questioned how icm could hire petitioner after noting the articles in the trade publications eventually petitioner met with icm icm would not hire him in part because of the articles in the trade publications petitioner’s litigation against uta on monday date petitioner met with mr ostroff to discuss his legal claims against uta mr ostroff prepared a draft complaint that alleged the following claims against uta defamation intentional infliction of emotional distress intentional interference with prospective economic advantage invasion of privacy wrongful termination and breach of contract the complaint petitioner’s primary concern was to clear his name he wanted uta to retract what uta had said and to apologize petitioner and mr ostroff wanted to resolve petitioner’s claims against uta as quickly as possible in order to mitigate the damages to petitioner’s reputation petitioner was also concerned that uta had the resources to make litigation of these claims very expensive that litigation would tie up his life and ruin any chance he had of starting a new career and that uta might fabricate more and worse stories about him that same day mr ostroff sent a letter to uta that among other things asserted legal claims against uta based on uta’s alleged unlawful and tortious actions and demanded that uta cease and desist from making further defamatory statements regarding petitioner uta allow petitioner access to his personal files and uta pay petitioner all of his earned but unpaid wages mr ostroff also proposed a meeting by the afternoon of tuesday date petitioner hoped that uta would admit that uta had made a massive mistake and apologize settlement negotiations on tuesday date a meeting was held at the office of uta’s attorneys o’melveny myers in los angeles california april meeting petitioner mr ostroff lori dillman another attorney for petitioner from sidley austin mr berkus mr benedek and scott dunham of o’melveny myers attended the april meeting mr dunham healy condon and david wyle represented uta in the date dispute with petitioner the atmosphere and the negotiations at the april meeting were hostile adversarial and acrimonious at the april meeting mr ostroff summarized the elements of the complaint the complaint included the following allegations over the course of his employment with uta and his service on the management committee and especially in the last six months of his employment with uta plaintiff became aware of and concerned by a number of improper and or illegal acts and practices although the record is somewhat unclear it appears that the dispute in date was not the only dispute or threatened actual litigation between petitioner and uta apparently sometime after the settlement of the defamation and breach of contract claims was reached petitioner allegedly violated the confidentiality provisions of the settlement agreements when mr bauer was informed that petitioner was allegedly violating the confidentiality provisions of the settlement agreements and speaking to the internal_revenue_service regarding uta’s principals he instructed uta’s attorneys to initiate a lawsuit against petitioner for among other things breach of the settlement agreements and misappropriation of trade secrets the redactions noted are contained in the copy of the complaint submitted to the court occurring within uta which were undertaken by or with the authorization and ratification of defendants benedek berkus stevens zimmer and cosay over a period of several months plaintiff made known to defendants benedek berkus stevens zimmer and cosay plaintiff’s concerns that these acts and practices were wrongful and or illegal and could expose uta to liability condemnation within the industry loss of clients and general damage and harm the acts and practices about which plaintiff complained included but were not limited to the following a the defrauding of uta clients through misrepresentation that commission rates were in most instances non-negotiable pincite and uniform for all clients while in truth uta agreed to special reduced commission deals with selected and favored clients d illegally recording as phony loans that were interest-free and never intended to be paid back to uta payments made by uta to names redacted to cover country club fees among other things so as to disguise income to said persons for tax purposes and e condoning and tolerating illegal use of controlled substances by uta employees and by one member of the redacted who participated in the illegal use of drugs with other employees of uta at a company retreat in response to plaintiff’s complaints about their improper and illegal conduct defendants benedek berkus stevens zimmer and cosay failed to put a stop to the conduct and in fact gave every indication that the conduct would continue the conduct of mr polone alleged by uta was not at variance with and in no instances worse than the standards of conduct tolerated at uta by defendants in view of the fact that defendants had themselves routinely committed sexual for example misconduct in connection with their employment including sexual liaisons between name redacted and various subordinate employees of uta and unwelcome sexual pursuit of a client of the firm by name redacted some of the redacted portions of the complaint contained accusations that mr benedek had sexually harassed uta clients mr ostroff also advised uta that petitioner would file the complaint unless a settlement could be reached quickly mr ostroff informed uta that he thought petitioner’s claims against uta totaled approximately dollar_figure million mr ostroff estimated the contract damages to be worth approximately dollar_figure million and the tort damages because of the egregious nature of and publicity surrounding petitioner’s termination to be worth approximately dollar_figure million petitioner was serious about prosecuting the complaint in the event a settlement was not reached with uta mr berkus felt that petitioner’s attorneys were being aggressive and that petitioner’s monetary demand was absurd mr berkus scoffed at and was derisive of petitioner’s settlement offer he felt that petitioner was attempting to extort money from uta mr dunham spoke for uta at the april meeting he indicated that uta had the right to fire petitioner without cause and would owe petitioner only dollar_figure million if he was fired without cause uta’s initial offer was between dollar_figure million and dollar_figure million uta adamantly defended its actions no agreement was reached between petitioner and uta at the april meeting at the time ms dillman thought that the complaint was going to be filed and no agreement would be reached that evening petitioner spoke to mr bauer after speaking to mr bauer petitioner felt he had a stronger case against uta mr bauer told petitioner that he was never consulted about firing petitioner nothing about the situation was handled appropriately uta had defamed petitioner he was considering suing uta as well and he believed that petitioner had not harassed ms jones negotiations continued after the april meeting mr dunham indicated that uta wanted to resolve the matter and gave mr ostroff and sidley austin permission to speak directly to mr berkus mr dunham felt comfortable with mr berkus’s ability to negotiate a deal with petitioner’s attorneys mr berkus’s business was the negotiation of deals and the issue to be negotiated was financial ie how much to pay petitioner for each cause of action mr berkus negotiated directly with mr ostroff and ms dillman petitioner made a counterproposal of dollar_figure million and uta countered with dollar_figure million these monetary demands were accompanied by additional terms petitioner wanted jay sures an agent at uta released from his contract an apology and retraction the ability to compete with uta vacation pay and his personal effects that were still in uta’s offices uta wanted a noncompete agreement a nonsolicitation agreement and a release from the defamation claim each side demanded terms that the other rejected settlement reached on wednesday date only days after petitioner’s discharge petitioner and uta reached an agreement uta agreed to pay petitioner dollar_figure million to settle the defamation claim and dollar_figure million plus the back-end payments to settle the breach of contract claimdollar_figure petitioner wanted payment up front however uta would not agree to an up-front payment at the time of the settlement the back-end payments were estimated to be worth approximately dollar_figure million as of the time of trial petitioner had received significantly more than dollar_figure million in back-end payments and the back-end payments were continuing to be made to petitioner that same day ms dillman faxed a letter to uta regarding the settlement reached between petitioner and uta date letter also on that day mr berkus made handwritten the agreement also consisted of many other monetary and nonmonetary aspects these included a confidentiality provision petitioner’s right to audit uta uta’s reimbursement of unpaid expenses petitioner incurred for uta uta’s provision of health insurance to petitioner uta’s payment of petitioner’s accrued vacation days uta’s payment of all petitioner’s legal fees incurred in connection with this dispute petitioner’s refraining from interfering with collection of accounts_receivable from petitioner’s clients petitioner’s refraining from disclosing uta trade secrets petitioner’s ability to compete against uta and the exchange of mutual and general releases notations on the date letter signed it and faxed it back to petitioner’s counsel the terms contained in the date letter included a provision whereby uta would pay petitioner a total of dollar_figure million in several installments and petitioner would also be entitled to the back-end payments before he signed the date letter mr berkus spoke with mr bauer mr benedek mr cosay mr stevens and mr zimmer the decision to settle was a group decision by uta’s management--all knew about the agreement and agreed with the obligation uta was assuming mr berkus sensed that petitioner was extremely close to filing the complaint when he signed the april letter mr berkus took very seriously petitioner’s threats to file the complaint on wednesday date uta issued the following press release as was required by the agreement reached on date upon further investigation we have determined that there were insufficient grounds to terminate gavin polone’s employment for cause we regret any misconception created as a result of the reporting of these events in the media we have reached an amicable settlement with gavin polone and wish him well in his future endeavors the entire press release was reported in the hollywood reporter in its thursday date edition under the headline uta apologizes pays off polone the first two sentences of the press release were reported by daily variety in its date editiondollar_figure documenting the settlement after uta and petitioner reached the settlement on wednesday date mr dunham was involved in the drafting of the final documents on friday date mr dunham delivered to mr ostroff a draft of a comprehensive settlement and general release agreement with respect to petitioner’s claims against uta mr ostroff and ms dillman asked gary cohen a tax attorney at sidley austin to document the settlement reached between petitioner and uta mr cohen proposed the use of two settlement agreements to mr dunham mr cohen believed that two documents rather than one were advisable from a tax perspective he felt that the employment claim and defamation claim should be kept separate on date mr cohen sent mr dunham drafts of two settlement agreements with respect to petitioner’s claims against uta two settlement agreements on date mr cohen sent mr dunham revised pages of the two settlement agreements that were blacklined to show corrections made by mr dunham to the versions sent to him on date the article immediately to the right of the article on uta and petitioner’s settlement on the front page reported that ms jones had joined caa that same day ms dillman also sent a separate letter to mr berkus and mr dunham the letter was sent at mr berkus’s and mr dunham’s request to confirm that the date letter as countersigned and slightly amended by mr berkus represented a binding settlement agreement on date mr dunham delivered to mr ostroff revised drafts of the two settlement agreements both in unmarked and redlined versions with changes from the versions sent to mr dunham on date mr dunham made changes to eliminate language he thought was unnecessary not part of the agreement reached between uta and petitioner ie inconsistent with the agreement that was detailed in the date letter overbroad and or redundant on date mr dunham faxed mr cohen and mr ostroff further revised drafts of the two settlement agreements that same day petitioner and uta executed two agreements--the employment termination agreement and mutual general release employment termination agreement and the defamation agreement and mutual general release defamation agreement the employment termination agreement provided uta would pay petitioner dollar_figure million in five installments dollar_figure by date and date and dollar_figure by date date and date and the back-end payments received after date the defamation agreement provided uta would pay petitioner dollar_figure million in four dollar_figure million installments the first payment was to be made on may dollar_figure the last three payments were to be made by date date and date the defamation agreement specifically provided that these payments would be paid to petitioner as compensation to him for the alleged personal injuries he suffered on account of the defamation uta entered into the defamation agreement and agreed to pay petitioner dollar_figure million pursuant to the defamation agreement in order to settle petitioner’s defamation claim uta would not have agreed to settle with petitioner if petitioner had not agreed to release uta from his defamation and other legal claims petitioner’s career after his termination by uta before his termination by uta petitioner was a top-earning talent agent at uta had numerous well-known and prestigious clients was considered a partner at uta and was considered very successful within the entertainment industry after being fired by uta petitioner did not receive any calls from caa or william morris icm specifically would not hire petitioner because of the concern expressed by some of icm’s partners regarding the adverse publicity surrounding petitioner’s dismissal from uta we note that this payment was due days before the execution of the defamation agreement after his termination and the conclusion of the settlement negotiations petitioner felt he had no viable career as a talent agent he also did not believe he could start his own talent agency petitioner thus decided to pursue a career as a talent manager and as a film and television producer talent managers are not allowed to procure employment on behalf of clients and do not benefit from the fixed commission rates that talent agents are entitled to receive under their agreements with the talent guilds around date he started hofflund polone with judy hofflund a former partner at uta during or petitioner formed a production company named pariah productions as of the time of trial petitioner had at least two television shows on the air--family affair and hack several pilots he produced had not yet been picked up as series and he had not produced any feature films payments made to petitioner pursuant to the settlement agreements pursuant to the employment termination agreement uta paid petitioner dollar_figure in and dollar_figure in petitioner included these amounts on his respective federal_income_tax returns for and pursuant to the defamation agreement uta paid petitioner dollar_figure million on or about date date payment date date payment date date payment and date date payment dollar_figure uta did not withhold any taxes from the dollar_figure million it paid petitioner pursuant to the defamation agreement ie with respect to petitioner’s defamation claim petitioner never attempted to sell his anticipated stream of income from the settlement petitioner’s tax returns in april and date petitioner consulted with tax accountants and tax attorneys to discuss the state of the tax law as it related to the settlement with uta petitioner was told that the dollar_figure million allocated to the defamation claim would be nontaxable petitioner advised his business manager from the firm of kessler schneider to disclose the settlement with uta on his tax returns in the most clear and proper way possible petitioner’s business manager prepared petitioner’s tax returns in consultation with petitioner’s tax attorneys on his federal_income_tax returns for through petitioner reported the following total salary and bonus received from uta dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in sometime after the settlement was executed uta ceased making payments provided for in the settlement agreement a lawsuit ensued and payments eventually resumed hofflund polone a partnership allocated to petitioner or petitioner’s wholly owned corporation the following taxable_income dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in on or about date petitioner filed his federal_income_tax return petitioner did not include the date payment in income on his return petitioner reported under other income on his return a dollar_figure million payment from uta on his return this amount which represented the date payment was in addition to the wages he reported from uta in statement of petitioner’s return stated taxpayer received dollar_figure million from united talent agency uta representing settlement of claims by taxpayer for personal injury against uta pursuant to an agreement as of date the lump-sum payment received does not constitute income subject_to self-employment_tax on his return petitioner reported under other income dollar_figure petitioner did not include the date payment in income on the line for other income see statement was typed in statement of petitioner’s return listed dollar_figure from conde nast publications and dollar_figure million from uta as miscellaneous income and subtracted out dollar_figure million as uta settlement proceeds to arrive at a total of dollar_figure below the subtraction were the words see footnote the footnote contained in statement stated taxpayer settled a lawsuit with his prior employer for defamation on date by entering into a settlement agreement in the settlement agreement the taxpayer released his former employer from any liability related to his claims for defamation and in exchange received dollar_figure million this dollar_figure million was comprised of the former employer’s promise to pay dollar_figure million at the time the settlement agreement was executed dollar_figure million in date dollar_figure million in date and dollar_figure million in date during the tax_year the taxpayer received the lawsuit settlement installment in date the former employer failed to make payment in date under warren jones v commissioner f 2nd 9th cir rev’g 60_tc_663 and heller trust v commissioner f 2nd 9th cir the taxpayer is required to treat his receipt of his former employer’s promise to pay dollar_figure million as an amount_realized in the taxable_year at the time of his receipt of the promise to pay in date under sec_104 amounts received in date on account of claims for defamation and other tort type rights were excludable from gross_income reg sec_1_104-1 accordingly the taxpayer’s receipt of his former employer’s promise to pay was excludable from gross_income petitioner’s return also included a form_8275 disclosure statement the disclosure statement cross-referenced the above footnote on his return petitioner reported his other income in substantially the same manner as it was reported on his return--ie petitioner did not include the date payment in income and included a statement and a footnote similar to those on his return the footnote on the return also noted that petitioner received the payment he was supposed to receive in date in date petitioner’s return also included a form_8275 the disclosure statement cross-referenced the footnote in statement on or about date petitioner filed an amended federal_income_tax return on the amended_return among other things petitioner decreased his adjusted_gross_income by dollar_figure million essentially petitioner sought to exclude the date payment from income and sought a refund of federal income taxes paid with respect to the date payment petitioner’s amended_return also included a form_8275 the disclosure statement referred to an attached explanation the explanation was substantially_similar to paragraph sec_1 and of the footnote contained in his return the explanation also stated the taxpayer’s original form_1040 however erroneously reported dollar_figure million of the amounts received under the settlement agreement as income as a result taxpayer is now filing this amended_return to correct the error in his original return examination of petitioner’s and tax returns revenue_agent marcelle colline ra colline conducted the examination of petitioner’s and returns ra colline has worked at the internal_revenue_service irs for approximately years during most of that time she has been a revenue_agent in she was promoted to manager john alan harbin represented petitioner during the examination of petitioner’s and returns mr harbin is an attorney and a certified_public_accountant ra colline met with mr harbin several times during the examination ra colline issued several information document requests idr to petitioner mr harbin was professional but he delayed several times in responding to the irs ra colline requested that petitioner sign a form third party authorization ra colline requested permission to interview a third party--mr berkus mr harbin stated that he would sign the form however over a month passed and he never signed the form ra colline summoned mr berkus and interviewed him on date ra colline issued an idr july idr to petitioner she received none of the requested documents all three items requested concerned the settlement documents for the litigation between petitioner and uta regarding uta’s termination of petitioner ra colline did not obtain the information requested in the july idr from petitioner in date she obtained this information from mr berkus on date ra colline issued an idr november idr to petitionerdollar_figure the november idr requested tax_return information regarding petitioner from hofflund polone and bedford this document also informed petitioner that his and tax years were under examination falls investors l p for and ra colline did not receive any information regarding hofflund polone from petitioner and mr harbin provided information only for regarding bedford falls investors l p in the november idr ra colline also requested copies of petitioner’s and income_tax returns mr harbin eventually sent petitioner’s return after ra colline advised him that she had obtained copies of petitioner’s return during the examination ra colline requested an interview with petitioner to gather information about and petitioner’s explanation of items on petitioner’s returns that were under examination mr harbin absolutely refused to allow petitioner to be interviewed petitioner testified for over hours during the trial of this case respondent’s determination and denial of petitioner’s refund claim on or about date respondent denied petitioner’s claim_for_refund for relating to the date payment the reason for disallowance was that the dollar_figure million payment associated with petitioner’s refund request did not qualify as tax-free_income in the notice_of_deficiency respondent determined that the date payment the date payment and the date bedford falls investors l p was listed as a partnership petitioner received income or loss from on schedule d of his and returns payment were includable in petitioner’s taxable_income for and respectivelydollar_figure respondent also determined a penalty pursuant to sec_6662 for all years refund litigation on date petitioner filed a complaint in u s district_court seeking a refund of the federal income taxes attributable to his including the date payment in income on his return i burden_of_proof opinion the parties vigorously dispute who bears the burden_of_proof sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues if certain conditions are met 116_tc_438 sec_7491 applies to examinations commenced after date id respondent concedes that the examination of petitioner’s and tax years began after the effective date of sec_7491 sec_7491 provides that the commissioner will bear the burden_of_proof with respect to an issue pursuant to sec_7491 if a the taxpayer has complied with the requirements under this title to substantiate any item respondent also reduced petitioner’s itemized_deductions for and because of the increase in petitioner’s income this adjustment is purely computational b the taxpayer had maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews and c in the case of a partnership corporation or trust the taxpayer is described in sec_7430 the burden is on the taxpayer to show that he satisfied these prerequisites h conf rept pincite 1998_ 3_cb_747 respondent contends among other things that petitioner did not cooperate with respondent’s reasonable requests for information documents and interviews therefore the burden_of_proof does not shift to respondent respondent’s idrs and request to interview petitioner were requests for information documents and an interview thus we must decide whether respondent’s requests were reasonable and whether petitioner failed to cooperate a reasonable request we consider all the surrounding facts and circumstances of this case in deciding whether respondent’s request for witnesses information documents meetings and interviews is reasonable respondent requested information concerning the settlement documents regarding uta’s termination of petitioner and regarding petitioner’s tax_return information for the years in issue this information was relevant to the determination of the taxable_amount of the date payment the date payment the date payment and the date payment and to the bottom line amount of taxable_income petitioner had during the years in issue respondent requested an interview with petitioner to gather information about and petitioner’s explanation of items on petitioner’s returns that were being examined on the basis of the facts and circumstances we hold that respondent’s requests in the july 26th idr in the november 8th idr and to interview petitioner were reasonable requests for information documents and interviews b cooperation whether the taxpayer cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews is based on all the surrounding facts and circumstances of the case the statute itself does not state what constitutes cooperation the conference committees’s report states that the house bill provided t he taxpayer must fully cooperate at all times with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary full cooperation also includes providing reasonable assistance to the secretary in obtaining access to an inspection of witnesses information or documents not within the control of the taxpayer including any witnesses information or documents located in foreign countries a necessary element of fully cooperating with the secretary is that the taxpayer must exhaust his or her administrative remedies including any appeal rights provided by the irs the taxpayer is not required to agree to extend the statute_of_limitations to be considered to have fully cooperated with the secretary h conf rept supra pincite c b pincite fn refs omitted emphasis added the conference committees’s report further states that the senate amendment provided t he taxpayer must cooperate with reasonable requests by the secretary for meetings interviews witnesses information and documents including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary cooperation also includes providing reasonable assistance to the secretary in obtaining access to an inspection of witnesses information or documents not within the control of the taxpayer including any witnesses information or documents located in foreign countries a necessary element of cooperating with the secretary is that the taxpayer must exhaust his or her administrative remedies including any appeal rights provided by the irs the taxpayer is not required to agree to extend the statute_of_limitations to be considered to have cooperated with the secretary cooperation also means that the taxpayer must establish the applicability of any privilege id pincite c b pincite fn refs omitted emphasis added thus the senate amendment changed full cooperation to cooperation fully cooperate to cooperate and fully cooperate at all times with the secretary to cooperate with reasonable requests by the secretary for meetings interviews witnesses information and documents the conference agreement followed the senate amendment except for some changes not relevant to the definition of cooperation petitioner failed to provide documents within his control requested in the july idr and november idr petitioner argues that because the documents contained in the july idr were publicly available ie at a courthouse and from uta the opposing party in the dispute involving petitioner’s termination and because respondent eventually received some of these documents from mr berkus albeit several months later the fact that petitioner did not provide this information to respondent does not mean petitioner was uncooperative petitioner also argues that because petitioner’s return was available from the service_center the fact that petitioner did not provide his return to respondent does not indicate that petitioner was uncooperative we disagree the fact that respondent could obtain documents and or information from another source and or did eventually obtain the documents and or information from another source does not relieve petitioner from his obligation to cooperate if petitioner desires the benefit of the provisions of sec_7491dollar_figure if this were not the case taxpayers could be affirmatively uncooperative but still gain the benefit of sec_7491 so long as the commissioner was able to obtain the information that he sought mr harbin’s conclusory statements that he was cooperative on behalf of mr polone are unpersuasive mr harbin stated that in cases involving celebrities it is his business practice to we note that it takes the commissioner between and weeks to obtain return_information from his internal recordkeeping centers additionally the information contained on a transcript of account is not as clear as the actual return decline interviews with the taxpayer the fact that mr harbin thought petitioner was world famous in hollywood does not entitle petitioner to preferential treatment when it comes to sec_7491 a --petitioner still needed to cooperate with respondent in order to secure the benefits of sec_7491dollar_figure petitioner’s actions impeded respondent’s examination of petitioner’s and returns petitioner by failing to provide respondent with the information and documents requested in the july idr and in the november idr and by refusing to be interviewed did not provide respondent with reasonable assistance in obtaining access to witnesses documents and or information on the basis of the facts and circumstances of this case we hold that petitioner failed to cooperate with respondent’s reasonable request for information documents and interviews accordingly petitioner bears the burden of proofdollar_figure sec_7491 rule a petitioner argues that the legislative_history of sec_7491 demonstrates that the intent of the section is only to require sharing documents and other information with respondent we disagree the legislative_history specifically mentions cooperating with requests for interviews and access to all witnesses h conf rept pincite 1998_3_cb_747 more importantly the statute specifically provides that the taxpayer has to cooperate with reasonable requests for interviews sec_7491 we note it appears that petitioner did not exhaust his administrative remedies this is an alternative reason to hold that the burden_of_proof does not shift in this case h conf rept supra pincite c b pincite ii exclusion pursuant to sec_104 respondent determined that the date payment the date payment and the date payment are not excludable pursuant to sec_104 respondent also denied petitioner’s refund claim relating to the date payment for the same reason petitioner challenges respondent’s determination and the denial of his refund claimdollar_figure a sec_104 as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating such taxable_income means all income from whatever source derived the supreme court has long reiterated the sweeping scope of sec_61 515_us_323 348_us_426 sec_104 in contrast provides an exception with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly commissioner v schleier supra pincite 504_us_229 souter j concurring in judgment 340_f3d_1074 9th cir affg in part and revg in part tcmemo_2002_5 before its amendment on date we note that we have jurisdiction to determine whether there was an overpayment_of_tax for sec_6512 sec_7422 by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 sec_104 read in pertinent part as follows pre-sbjpa sec_104 sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the reference to personal injuries in this former version of the statute did not include purely economic injuries but did embrace nonphysical injuries to the individual such as those affecting emotions reputation or character united_states v burke supra pincite n see commissioner v schleier supra pincite 716_f2d_693 9th cir holding that compensation paid for defamation as defined by california law is excludable from income pursuant to pre-sbjpa sec_104 revg 79_tc_398 see also 87_tc_1294 aligning the court with the decision in roemer affd 848_f2d_81 6th cir the sbjpa then amended sec_104 as relevant here to provide post-sbjpa sec_104 sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress the legislative_history accompanying passage of the sbjpa additionally clarifies that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 post-sbjpa sec_104 is effective for amounts received after date sbjpa sec d 110_stat_1839 regulations promulgated under sec_104 further define damages received whether by suit or agreement as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs for purposes of applying the above statutory and regulatory text in effect before the sbjpa the u s supreme court in commissioner v schleier supra pincite established a two- pronged test for ascertaining a taxpayer’s eligibility for the sec_104 exclusion first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and second the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ id pincite banaitis v commissioner supra pincite this test has since been extended to apply to post-sbjpa sec_104 with the corresponding change that the second prong now requires proof that the personal injuries or sickness for which the damages were received were physical shaltz v commissioner tcmemo_2003_ henderson v commissioner tcmemo_2003_168 prasil v commissioner tcmemo_2003_100 b did petitioner make a tort claim respondent argues that petitioner’s claims regarding his termination did not sound in tort the determination of whether a settlement payment is exempt pursuant to sec_104 depends on the nature of the claim settled and not on the validity of the claim 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 the determination of the nature of the claim is a factual one based on an examination of all the evidence robinson v commissioner supra 98_tc_1 seay v commissioner supra respondent does not argue that defamation is not a tort under the law of california see roemer v commissioner supra holding that defamation is a cause of action based upon tort or tort type rights respondent contends that petitioner did not have a viable defamation claim against uta viability of the claim is not a factor that controls the determination of exclusion pursuant to section dollar_figure see robinson v commissioner supra seay v commissioner supra we conclude that petitioner made tort or tortlike claims against utadollar_figure c whether to respect the settlement’s allocation whether the payments were on account of the defamation respondent next argues that the allocation of the payments made in the employment termination agreement and the defamation agreement should not be respected because the allocation occurred in an uncontested nonadversarial tax-motivated context generally an express allocation in the settlement agreement of a portion of the proceeds to tort or tort like claims is binding for tax purposes if the agreement was entered into by the viable is defined as capable of success or ongoing effectiveness valid is defined as legally sound webster’s ii new riverside university dictionary accordingly a cause of action could be valid legally sound but not viable winnable we note that respondent does not refer to the other claims in addition to defamation including intentional infliction of emotional distress and invasion of privacy contained in the complaint parties in an adversarial context at arm’s length and in good_faith 105_tc_396 affd 121_f3d_393 8th cir robinson v commissioner t c pincite threlkeld v commissioner supra pincite7 79_tc_680 affd without published opinion 749_f2d_37 9th cir we found the testimony of numerous witnesses who testified that the settlement negotiations between uta and petitioner were adversarial at arm’s length and in good_faith to be credible the settlement negotiations involved two hard-nosed parties who fought over almost every point in the agreement at no time during the settlement negotiations was petitioner or his counsel able to dictate settlement terms to uta or uta’s counsel or vice versa uta’s principals and uta’s counsel were formidable and experienced negotiators and were qualified to handle the negotiation of all aspects of the defamation agreement and the employment termination agreement mr berkus was a sophisticated experienced negotiator uta believed that the release of petitioner’s defamation claim against uta was a necessary and material part of the settlement uta would not have agreed to settle with petitioner if petitioner had not given a release of legal claims including the defamation claim to uta as part of the settlement respondent specifically argues that the allocation of dollar_figure million to the defamation claim was not adversarial we disagree the allocation of the dollar_figure million of the settlement payments to petitioner’s defamation claim was at arm’s length in good_faith and part of an adversarial negotiationdollar_figure respondent points to the fact that mr dunham did not object to the allocation of dollar_figure million in the settlement agreement to the defamation claim we see no reason why uta’s counsel would object to a term his clients negotiated mr dunham stated that one reason that the dollar_figure million allocation was not contested when the settlement documents were being exchanged was that the allocation was consistent with the agreement the parties had reached the record evidences that the agreement was reached as part of an adversarial confrontation during the negotiations uta disputed several issues in the defamation agreement relating to the tax treatment of the settlement payments including the allocation of the settlement payments among petitioner’s defamation and other claims mr berkus initially objected to the allocation of dollar_figure million to the defamation claim however uta ultimately agreed to this allocation this was just one of many issues on which compromises were reached the allocation contained in the we note that uta did not want to admit to anyone that it had defamed petitioner settlement documents was consistent with the agreement reached by uta and petitioner the final settlement documents were negotiated back and forth between petitioner’s and uta’s attorneys the allocation was negotiated before mr cohen petitioner’s tax counsel prepared the settlement documents and these documents reflected the settlement that had already been negotiated between petitioner and uta respondent argues that the following language contained in the date letter proves that the allocation was not arm’s length or adversarial uta will cooperate with mr polone in his efforts to obtain the most favorable tax treatment for the payments described above and in the event that uta incurs liability due to a challenge by the irs of tax treatment requested of uta by mr polone mr polone will indemnify uta given the acerbic relationship between petitioner and uta it is understandable why this language was inserted into the date letter witnesses credibly testified that petitioner feared that uta would attempt to sabotage the legitimate tax treatment petitioner was entitled to under the defamation agreement we note that petitioner’s attorneys testified that they estimated the breach of contract claim to be worth dollar_figure million and the defamation claim to be worth dollar_figure million--ie that percent of the total damages should be allocated to the defamation claim the parties settled upon an allocation of dollar_figure million for the defamation claim and dollar_figure million plus the back-end payments for the breach of contract claim at the time of the settlement the back-end payments were estimated to be worth approximately dollar_figure million this meant that at the time of the settlement and allocation the parties allocated only percent percent less than petitioner initially sought to the defamation claim by the time of trial the back-end payments significantly exceeded dollar_figure million and were continuing to be made to petitioner accordingly even less than percent of the settlement actually was allocated to the defamation claim upon the basis of all the facts and circumstances we believe that uta intended that the dollar_figure million uta paid petitioner pursuant to the defamation agreement was to settle petitioner’s defamation claim and that this amount was appropriately allocated to this claim at the end of the trial respondent conceded that if we respected the allocation of the settlement then the date payment is excludable from income pursuant to pre-sbjpa sec_104 accordingly this resolves petitioner’s tax yeardollar_figure respondent’s concession also means that there is no understatement or underpayment for accordingly petitioner is not liable for the sec_6662 penalty for sec_6662 d a d the remaining three payments the remaining dispute between the parties mainly turns upon which version of sec_104 is applicable to the date payment the date payment and the date payment the three payments respondent contends that post-sbjpa sec_104 is applicable petitioner makes two arguments why pre-sbjpa sec_104 is applicable if post-sbjpa sec_104 applies the three payments are not excludable from income because petitioner did not suffer a physical injury amount_realized petitioner’s first argument is that post-sbjpa sec_104 is inapplicable to the three payments because uta’s obligation to make the three payments constituted an amount_realized for tax purposes in date before the amendment of sec_104 by the sbjpa dollar_figure this argument fails for several reasons in construing sec_104 our task is to give effect to the intent of congress we begin with the statutory language which is the most persuasive evidence of the statutory purpose 310_us_534 107_tc_116 affd 348_f3d_136 6th cir petitioner cites among other things private letter rulings plrs to support this argument parties are statutorily proscribed from citing plrs as precedent sec_6110 formerly sec_6110 118_tc_126 ndollar_figure the plain meaning of statutory language ordinarily is conclusive 489_us_235 hospital corp of am v commissioner supra if the language of a statute is clear we look no further than that language in determining the meaning of the statute see 496_us_478 united_states v ron pair enters inc supra pincite a court looks to legislative_history only if the statute is unclear 465_us_886 67_f3d_225 9th cir the plain language of the statute both pre- and post- amendment by the sbjpa refers to the amount of damages received not the amount_realized sec_104 see also sbjpa sec d the amendments made by this section shall apply to amounts received after the date of the enactment of this act in taxable years ending after such date emphasis added petitioner’s realization argument ignores the plain language of the statute petitioner did not receive the three payments before date additionally amounts are included in gross_income for the taxable_year in which they are received by the taxpayer sec_451 knoll v commissioner tcmemo_2003_277 applying this principle in the context of a sec_104 case petitioner received the date payment and the date payment in and and the date payment after date accordingly the receipt of the payments in and by petitioner a cash_basis taxpayer results in income taxable in petitioner’s and tax yearsdollar_figure see knoll v commissioner supra furthermore petitioners argue that the three payments had an ascertainable fair_market_value in date even if petitioner’s execution of the settlement agreements constituted a disposition of property there is no evidence in the record of the fair_market_value of the three payments in date no expert reports were submitted and no experts testified at trial regarding the fair_market_value of the three payments in date there is not even lay testimony regarding the fair_market_value of the three payments in date accordingly the evidence does not establish that the three payments or uta’s obligation to make the three payments had an ascertainable fair_market_value in may dollar_figure the evidence does not establish that petitioner does not argue that the dollar_figure million lump-sum and the back-end payments paid to settle the breach of contract claim should also be included in petitioner’s income in thereby increasing the deficiency for under his amount_realized theory we have previously rejected the argument that a taxpayer’s execution of an agreement to settle a lawsuit regarding his termination by his former employer constitutes a disposition of property alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir see 111_tc_256 affd 196_f3d_866 7th cir the marketability of these payments is further suspect given the confidentiality nondisclosure provisions contained in continued the defamation agreement was a cash equivalent--ie that it was assignable or contained a promise to pay that was frequently transferred to lenders or investors at not substantially greater than the generally prevailing premium for_the_use_of money 289_f2d_20 5th cir revg 32_tc_853 we also note that uta was unwilling to pay the entire dollar_figure million as a lump sum up front see jombo v commissioner tcmemo_2002_273 constitutionality of sec_104 petitioner’s second argument is that post-sbjpa sec_104 is unconstitutional because it is retroactive and violates due process post-sbjpa sec_104 is not retroactive venable v commissioner tcmemo_2003_240 n sbjpa section d provides that the amendments made by sbjpa section shall apply to amounts received after the date of the enactment of the sbjpa in taxable years ending after such date sbjpa section d provided an exception to this rule for amounts received under a written binding agreement court decree or mediation award in effect or issued on or before date accordingly post-sbjpa sec_104 applies only to amounts received after its effective date it does not affect the continued the settlement agreements inclusion or exclusion from income of amounts received before its effective date even if post-sbjpa section were retroactive it would not run afoul of the standard for retroactivity of tax laws in 511_us_244 the supreme court stated the following rule when a case implicates a federal statute enacted after the events in suit the court’s first task is to determine whether congress has expressly prescribed the statute’s proper reach if congress has done so of course there is no need to resort to judicial default rules when however the statute contains no such express command the court must determine whether the new statute would have retroactive effect ie whether it would impair rights a party possessed when he acted increase a party’s liability for past conduct or impose new duties with respect to transactions already completed if the statute would operate retroactively our traditional presumption teaches that it does not govern absent clear congressional intent favoring such a result hence the threshold question is whether congress expressly provided that the disputed statute should apply retroactively or prospectively while the supreme court has indicated that a statement that a statute will become effective on a certain date does not even arguably suggest that it has any application to conduct that occurred at an earlier date landgraf v usi film prods id pincite the text of sbjpa section d constitutes markedly more than the mere promulgation of an effective date ins v st cyr 533_us_289 sbjpa section d does not just state when the law is to take effect rather the provision explicitly dictates the particular conduct and the timing thereof to which the amendments shall apply according to the express text receipt of payments after the date date of enactment falls within the intended scope of the post-sbjpa sec_104 unless the explicit exception for a prior binding agreement court decree or mediation award is applicable here a final written and binding settlement agreement was not entered into until petitioner’s situation therefore fails to satisfy the requisites for relief under sbjpa section d in that event sbjpa section d explicitly and unambiguously prescribes the temporal reach of the sec_104 amendments to the situation at hand we conclude that landgraf v usi film prods supra would pose no barrier here to application of post-sbjpa sec_104 moreover less than months after issuing its decision in landgraf the supreme court decided 512_us_26 the issue in united_states v carlton supra pincite was the propriety of retroactive application of an amendment to a federal estate_tax statute in that context the supreme court explained as follows this court repeatedly has upheld retroactive tax legislation against a due process challenge some of its decisions have stated that the validity of a retroactive tax provision under the due process clause depends upon whether retroactive application is so harsh and oppressive as to transgress the constitutional limitation the harsh and oppressive formulation however does not differ from the prohibition against arbitrary and irrational legislation that applies generally to enactments in the sphere of economic policy the due process standard to be applied to tax statutes with retroactive effect therefore is the same as that generally applicable to retroactive economic legislation that burden is met simply by showing that the retroactive application of the legislation is itself justified by a rational legislative purpose id pincite internal quotations and citations omitted the supreme court further noted taxation is neither a penalty imposed on the taxpayer nor a liability which he assumes by contract it is but a way of apportioning the cost of government among those who in some measure are privileged to enjoy its benefits and must bear its burdens since no citizen enjoys immunity from that burden its retroactive imposition does not necessarily infringe due process id pincite quoting 305_us_134 in general the raising of government revenue is considered a sufficient and legitimate legislative purpose for supporting a modest period of retroactivity id pincite id pincite o’connor j concurring in judgment 269_f3d_1332 fed cir 170_f3d_961 9th cir 36_f3d_25 7th cir affg tcmemo_1993_191 the principal exception to this reasoning discernible from caselaw arises in scenarios involving imposition of a wholly new tax see united_states v carlton supra pincite quarty v united_states supra pincite furlong v commissioner supra pincite 904_f2d_311 5th cir affg 92_tc_869 the imposition of a wholly new tax is to be distinguished from changes in the rate of an existing tax 449_us_292 quarty v united_states supra pincite 973_f2d_638 8th cir estate of 797_f2d_481 7th cir 730_f2d_1211 8th cir estate of 698_f2d_17 1st cir modifying 78_tc_320 furthermore amendments which eliminate an exemption exclusion or tax_credit have repeatedly been construed as ‘closer in_kind and in effect to a mere increase in the tax_rate than to the enactment of a wholly new tax ’ honeywell inc v united_states supra pincite quoting fein v united_states supra pincite see also estate of ekins v commissioner supra pincite estate of ceppi v commissioner supra pincite turning to the case at bar the sbjpa amendments to sec_104 restricted the availability of an exclusion_from_gross_income in that instance retroactivity would not be constitutionally objectionable on grounds related to a wholly new tax accordingly petitioner’s situation does not present reason for departure from the standards typically employed to evaluate tax legislation as regards legitimate governmental purpose the legislative_history accompanying the sbjpa notes that courts have interpreted the exclusion_from_gross_income of damages received on account of personal_injury_or_sickness broadly in some cases to cover awards for personal injury that do not relate to a physical injury or sickness h conf rept pincite 1996_3_cb_741 congress’s choice to narrow the exclusion and any retroactive application of the change would therefore appear to be rationally linked to the legitimate objective of raising revenue the legislative_history further reveals that the change was intended as a curative measure designed to reduce or eliminate ambiguity in the otherwise applicable law reference is made to confusion that led to substantial litigation including the supreme court cases of 515_us_323 and 504_us_229 h rept pincite 1996_3_cb_331 in addition the period of retroactivity alleged by petitioner in this case does not exceed what has been upheld in other tax litigation see eg 946_f2d_690 9th cir upholding application of tax penalty passed in to returns previously filed for years through affg tcmemo_1990_4 799_f2d_18 2d cir upholding 4-year retroactive application 769_f2d_126 3d cir upholding at least a 4-year retroactive application 955_fsupp_27 s d n y upholding retroactive application of amendment extending statute of limitation on tax collection actions from to years affd 109_f3d_127 2d cir the supreme court has never explicitly imposed a time limit on the retroactivity of a tax statute’s application wiggins v commissioner supra pincite to the extent petitioner raises issues of retroactivity application of the sbjpa amendments to sec_104 would not violate the standards requiring a rational purpose and reasonable period the tests employed to evaluate retroactive legislation therefore do not justify refusal to apply the law in effect for the tax years under consideration we conclude that post-sbjpa sec_104 is neither retroactive nor unconstitutionaldollar_figure see 332_f3d_893 6th cir venable v commissioner tcmemo_2003_240 e conclusion petitioner’s arguments for the application of pre-sbjpa sec_104 to the three payments fails there is no evidence of how much if anything petitioner spent for medical_care for emotional distress therefore petitioner failed to meet hi sec_30 we note that petitioner also argues that he could have avoided the application of post-sbjpa sec_104 by receiving an up-front payment we disagree uta would not and did not agree to an up-front lump-sum payment burden of proving that any amount was spent for medical_care for emotional distress see sec_104 flush language petitioner did not suffer a physical injury as a result of his termination by uta accordingly the three payments are not excludable pursuant to post-sbjpa sec_104 accordingly we hold that petitioner is not liable for the deficiency determined by respondent for petitioner is not entitled to an overpayment for and petitioner is liable for the deficiency determined by respondent for and iii sec_6662 penalty respondent argues that petitioner is liable for the sec_6662 penalty for and dollar_figure pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on see supra note regarding the return for a taxable_year or dollar_figure see sec_6662 sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for penalties if a taxpayer files a petition alleging some error in the determination of the penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the penalty is appropriate 118_tc_358 the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty id pincite see also higbee v commissioner t c pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite the evidence establishes that understatements for and exceed the greater of percent of the tax required to be shown on the returns for and or dollar_figure accordingly respondent has met his burden of production the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional see id the record establishes that petitioner reasonably and in good_faith relied on his return preparers and attorneys petitioner fully disclosed the facts surrounding the settlement payments to his return preparers and attorneys petitioner directed his return preparers to report the settlement payments from uta in the clearest and most proper way his return preparers consulted with tax attorneys before preparing petitioner’s returns in issue consequently we conclude that for and petitioner had reasonable_cause and acted in good_faith as to any underpayment resulting from the exclusion of the date payment and the date payment accordingly we hold that petitioner is not liable for the penalty pursuant to sec_6662dollar_figure we note that sec_6662 provides an additional basis for relieving petitioner from the sec_6662 penalty-- petitioner adequately disclosed the relevant facts regarding the payments he received pursuant to the defamation agreement on his and tax returns in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
